In an action to recover double indemnity benefits under life insurance policies, payable upon death resulting “solely through external, violent and accidental means”, the appeal is from a judgment entered on a jury verdict dismissing the complaint. Judgment reversed and a new trial granted, with costs to appellant to abide the event. In our opinion the finding implicit in the verdict that the death of the insured did not result solely through external, violent and accidental means is contrary to the weight of the credible evidence, which did no more than raise an issue of fact as to whether death was due to accident or suicide (see Begley v. Prudential Ins. Co. of America, 1 N Y 2d 530, 533). We are of the opinion also that it was error to permit respondent’s expert to answer a hypothetical question by which he was asked to assume that the body of the insured landed on the ground *870with the closest part of the body a distance of 8 to 10 feet from the building. We find no support in the evidence for that assumption. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.